Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group or a species of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group or species of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 3-7, 10-11, and 14 drawn to a splitting machine including a blade assembly that has the special technical feature of a mechanism, first and second members, as set forth in the claims.
Group II, Claims 8 and 15, drawn to a splitting machine including a blade assembly that has the special technical feature of a perforating blade has a greater diameter than first and second cutting blades.
Group III, Claims 9 and 16, drawn to a splitting machine including a blade assembly that has the special technical feature of a trip remover.
Claims 1-2, 12-13, and 17 will be examined with the election of any group. Claims 1, 12 are deemed to have no special technical feature. These above groups are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. If claims 1, 12 are later determined to be allowable, claims properly dependent therefrom will be rejoined.
Restriction between dependent claims is proper because Jackson (US 6,394,330) teaches the subject matter of at least claims 1, 12 below.  According to MPEP Appendix Al, Annex B, Section (C) (ii), Unity of Invention,  if an independent claim does not avoid the prior art, then the question whether there is still an inventive link between all the claims dependent on that claim needs to be careful considered.  Since there is no inventive link established by the independent claim a restriction between the special technical features of the dependent claims is proper.  Applicant is required to elect one of the above Groups. 
Regarding claims 1 and 12, Jackson (US 6,394,330) shows a slitting machine (a splitting mechanism 28, Figure 2) for removing a strip (26, 44, Figure 2) from a sheet of material (a web 10, Figure 2), the slitting machine comprising:
a blade assembly (Figure 2 shows a back pressure roll 36 and at least 3 blades mounted on a shaft. See two blades 30 in figure 2 and at least 2 cutting wheels as disclosed in Col. 6, lines 20-22 “the cutting wheels 42 may be used to cut one or more strips 44 from the lateral sides 46 of web 10”) comprising:
first and second cutting blades (cutting wheels 42, Figures) configured to cut the sheet of material to define the strip; and
a perforating blade (one of slitting wheels 30, Col. 9, lines 64-67 to Col. 10, lines 1-9 “perforations of the separation lines 40”) arranged between the first and second cutting blades, the perforating blade configured to perforate the sheet of material to define an end of the strip (this splitting wheel is configured to perforate the sheet of material to an end of the strip).
Please note that as the claim is written, it can be interpreted that the cutting wheel 42 and the far left splitting wheel 30 are the first and second blades and the perforating blade is the middle splitting wheel 30.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the reasons disclosed above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
No telephone call was made to Applicant to request an oral election to the above restriction requirement due to the complexity of the above restriction requirement. (See MPEP 812.01).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        2/26/2021